J-A29042-14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

Z.W.,                                      :   IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                   Appellant               :
                                           :
           v.                              :
                                           :
J.Z.,                                      :
                                           :
                   Appellee                :
                                           :   No. 779 WDA 2014

                   Appeal from the Order Entered April 16, 2014,
                in the Court of Common Pleas of Allegheny County,
                   Family Court, at No(s): No. FD 08-008538-004

BEFORE:         FORD ELLIOTT, P.J.E., ALLEN, and STRASSBURGER, JJ.*

MEMORANDUM BY STRASSBURGER, J.:                  FILED NOVEMBER 13, 2014

        Z.W. (Mother) appeals from the trial court order granting J.Z. (Father)

shared legal and physical custody of the parties’ nine-year-old son, D.Z. We

affirm.

        This contentious custody litigation began in 2009. The facts of this

case are well-known to the parties and, in light of our disposition, we will not

recite them in full here. Of note to this particular appeal, the record indicates

that, in 2012, Father petitioned to modify the existing custody order, which

had been in place since 2009. The matter proceeded to trial, following which

the trial court entered an order modifying the physical custody arrangement

to a week-on-week-off schedule. The new order granted Father roughly four

extra days of custody per month. Additionally, the court’s order created a




*Retired Senior Judge assigned to the Superior Court.
J-A29042-14


custody schedule for the summers of 2014 and 2015. Finally, the trial court

kept the shared legal custody arrangement from the 2009 order.

      Mother timely filed a notice of appeal. She presents the following

questions for our review.

      1. Did the [t]rial [c]ourt err and abuse its discretion in reducing
      physical custody time of the child with [Mother], contrary to the
      child’s best interest, contrary to the evidence presented
      regarding the statutory factors to be considered in custody, and
      without support by the weight of the evidence presented at trial?

      2. Did the [t]rial [c]ourt err and abuse its discretion in failing to
      provide [Mother] with legal custody to address matters such as
      doctor’s visits, travel and passport matters, as well as
      extracurricular activities, contrary to the child’s best interest,
      contrary to the evidence presented regarding the statutory
      factors to be considered in custody, and without support by the
      weight of the evidence presented at trial?

      3. Did the [t]rial [c]ourt err and abuse its discretion in setting a
      summer schedule which could result in too great a period of
      physical custody of the child apart from the [Mother], contrary to
      the child’s best interest, contrary to the evidence presented
      regarding the statutory factors to be considered in custody, and
      without support by the weight of the evidence presented at trial?

Mother’s Brief at 24 (trial court answers omitted).

      Following our review of the certified record, the briefs for the parties,

and the relevant law, we conclude that the opinion of the Honorable Kathryn

M. Hens-Greco thoroughly addresses and correctly disposes of Mother’s

issues and supporting arguments.       Accordingly, we adopt the trial court’s

opinion of June 12, 2014 as our own, and affirm the court’s disposition of

Mother’s issues on the basis of that opinion. The parties shall attach a copy



                                      -2-
J-A29042-14


of the trial court’s June 12, 2104 opinion to this memorandum in the event

of further proceedings.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



Date: 11/13/2014




                                  -3-
Circulated 10/30/2014 02:26 PM
Circulated 10/30/2014 02:26 PM
Circulated 10/30/2014 02:26 PM
Circulated 10/30/2014 02:26 PM
l   1 /3 /2 14 02:26 PM
Circulated 10/30/2014 02:26 PM